Citation Nr: 1408888	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to May 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, in support of this TDIU claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is in the claims file.

An additional claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  A January 2009 notice letter informed the Veteran that the RO was in the process of working on this additional claim, however, no rating decision on this claim since has been issued.  Meanwhile, the Veteran has continued to maintain that his PTSD warrants a higher rating and has submitted evidence supporting this additional claim.  Therefore, although the Board does not have jurisdiction over this additional claim, it is referred to the RO for appropriate action.

As for the TDIU claim that is currently before the Board, it requires further development before being decided on appeal.  So the Board is remanding this TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran does not meet the schedular criteria for a TDIU since he has a 50 percent rating for his service-connected for PTSD and this is his only service-connected disability.  See 38 C.F.R. § 4.16(a).  However, the evidence of record suggest he alternatively may be entitled to this benefit under 38 C.F.R. § 4.16(b).  In particular, during a March 2008 PTSD examination, the examiner found that the likelihood of the Veteran returning to substantial, gainful employment, even if physically capable, was extremely low.  In addition, during October 2008, February 2009 and April 2010 private counseling evaluations for the PTSD, a private therapist similarly found that the Veteran was unable to physically, mentally or medically secure and maintain gainful employment due to his PTSD and medical symptomatology.

The Board is precluded from granting extra-schedular ratings in the first instance, so including a TDIU on this special extra-schedular basis, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (Aug. 16, 1996).

Therefore, because of this evidence mentioned, this TDIU claim must be referred to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for consideration of entitlement to this benefit on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).


Accordingly, this claim is REMANDED for the following action:

1.  Refer this TDIU claim to the Director of the C&P Service or designee for extra-schedular consideration under the provisions of 38 C.F.R. § 4.16(b).

2.  If this TDIU claim continues to be denied, even after this special consideration, send the Veteran a supplemental statement of the case (SSOC) addressing this claim and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



